third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 mllam postf-107569-13 uilc date date to joyce marr attorney cc lb_i ctm ln large business international from sean dwyer assistant to the branch chief branch income_tax accounting subject ------------------------------------------------------------------------------------------ this chief_counsel_advice responds to your request for assistance on whether construction support payments made by taxpayer to its retailers are required to be capitalized by sec_1 of the income_tax regulations this advice may not be used or cited as precedent legend taxpayer ---------------------------------------- agreement ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- dollar_figurex facility z slogan -------------- ------------------------------------------------ ---------- ----------------- postf-107569-13 issues whether construction support payments made by taxpayer to its retailers are required to be capitalized by sec_1 conclusions the construction support payments made by taxpayer to its retailers are not required to be capitalized by sec_1_263_a_-4 facts taxpayer produces z products and distributes through a network of dedicated retailers taxpayer has a standing offer for its retailers to enter an agreement to maintain its retail_space as a facility that conforms to taxpayer’s design requirements the agreement provides that taxpayer will provide dollar_figurex of construction support payments to retailers of z products with a percentage paid upon groundbreaking or commencement of renovation construction and a percentage paid upon commencement of operation of a facility for z products the agreement provides that repayment of all the construction support payments to taxpayer will be required immediately if within years of commencing operations as a facility the retailer seeks taxpayer’s approval to no longer conform to the requirements of a facility or no longer sells and maintains a full line of z products and or no longer provides servicing at the facility the retailer is required to incorporate seven critical image elements including an elevated glass display several feet off the ground an area with information and brochures a display platform 1’ to 2’ off the ground an area with a coffee machine and doughnuts a greeter station with a computer key colors and materials key signage - z signage and slogan signage -depending on the location of the retailer this could include signs in the building on the building and or on posts it is our understanding that the agreement does not obligate the retailer to purchase any specific quantity of z products and does not confer with any right other than the right to require the retailer to conform its premises to the facility design law and analysis postf-107569-13 sec_162 of the internal_revenue_code provides a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-1 provides that deductible business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business under sec_161 if a cost is a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 418_us_1 therefore a capital_expenditure cannot be deducted under sec_162 regardless of whether the expenditure is ordinary and necessary in carrying_on_a_trade_or_business sec_263 provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made in 503_us_79 the court established the test for capitalization as being whether an expense results in a significant future benefit currently the capitalization of intangibles is governed by sec_1_263_a_-4 and sec_1_263_a_-5 which define the exclusive scope of the significant future benefit test generally by providing specific categories of intangible assets for which capitalization is required sec_1_263_a_-4 provides rules for applying sec_263 to amounts paid to acquire or create intangibles sec_1_263_a_-4 provides that except as otherwise provided in sec_1_263_a_-4 a taxpayer must capitalize an amount_paid to i acquire an intangible see sec_1_263_a_-4 ii create an intangible described in sec_1_263_a_-4 iii create or enhance a separate and distinct intangible asset within the meaning of sec_1 a - b iv create or enhance a future benefit identified in the federal_register or the internal_revenue_bulletin as an intangible for which capitalization is required and v facilitate as defined in sec_1_263_a_-4 the acquisition or creation of an intangible in general advertising and marketing expenses are deductible because they do not fall within a category required to be capitalized by sec_1_263_a_-4 even before the release of sec_1_263_a_-4 in the future benefit from advertising was generally considered to be too ephemeral to be a significant future benefit see revrul_92_80 1992_2_cb_57 although the taxpayer’s construction support payments does not confer taxpayer with any interest in tangible_property it does create an intangible right to require the retailers to conform to the agreement’s facility design concepts we conclude that the construction support payments do not create or enhance a separate and distinct intangible asset within the meaning of sec_1_263_a_-4 because taxpayer’s rights have no value apart from the promotion of taxpayer’s z product line therefore we examined whether the created intangible was required to be capitalized by sec_1 a - d as creating a financial interest sec_1_263_a_-4 as creating a contract right that is required to capitalized or sec_1_263_a_-4 as an improvement to real_property owned by another that can reasonably be expected to produce significant economic postf-107569-13 benefits for the taxpayer no other category of expenditure described in sec_1_263_a_-4 is relevant a -4 d - financial interests sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of the financial interests enumerated in sec_1_263_a_-4 sec_1_263_a_-4 generally provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party any of certain financial interests the construction support payments in this case do not involve any of the items described in sec_1_263_a_-4 except possibly forward contracts or options described in sec_1_263_a_-4 an amount_paid to another party is not paid to create originate enter into renew or renegotiate a financial interest with that party if the payment is made with the mere hope or expectation of developing or maintaining a business relationship with that party and is not contingent on the origination renewal or renegotiation of a financial interest with that party sec_1_263_a_-4 in this case the retailers are required to sell and maintain a full line of z products and provide servicing at the facility however the retailers are not required to purchase any specific amount of products from taxpayer during the term of the agreement and the price of the product is not fixed at the time of the agreement taxpayer does not have the right to provide any specific quantity of products to the retailers under these circumstances the agreement does not constitute a forward_contract or option accordingly these amounts are not paid to create an intangible described in sec_1 a - d a -4 d - contract rights sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid to another party to create originate enter into renew or renegotiate with that party certain enumerated agreements or covenants these agreements include an agreement providing the taxpayer the right to provide or to receive services or the right to be compensated for services regardless of whether the taxpayer provides such services sec_1_263_a_-4 however an agreement does not provide the taxpayer a right to provide services if the agreement merely provides that the taxpayer will stand ready to provide services if requested but places no obligation on another person to request or pay for the taxpayer's services sec_1_263_a_-4 the agreement provides that the retailers shall sell a full line z products and provide servicing for z products but does not obligate the retailer to purchase any specific quantity of products or services from taxpayer accordingly these amounts are not paid to create an intangible described in sec_1_263_a_-4 postf-107569-13 a -4 d - real_property sec_1_263_a_-4 provides that a taxpayer must capitalize amounts paid for real_property if the taxpayer transfers ownership of the real_property to another person except to the extent the real_property is sold for fair_market_value and if the real_property can reasonably be expected to produce significant economic benefits to the taxpayer after the transfer a taxpayer also must capitalize amounts paid to produce or improve real_property owned by another except to the extent the taxpayer is selling services at fair_market_value to produce or improve the real_property if the real_property can reasonably be expected to produce significant economic benefits for the taxpayer real_property includes property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time such as roads bridges tunnels pavements wharves and docks breakwaters and sea walls elevators power generation and transmission facilities and pollution_control_facilities sec_1 a - d iii the seven critical image elements that are required to be incorporated do not appear to fall under the definition of real_property under sec_1_263_a_-4 as they would not remain affixed for an indefinite period of time rather the seven critical image elements appear to support z’s marketing efforts and to standardize the appearance of z’s retailers some renovation may be required and the retailers may be required to capitalize some of these costs as purchases of or improvements to tangible_property however we do not believe that the taxpayer’s payments to support these cosmetic renovations constitute amounts paid to improve real_property owned by another under sec_1_263_a_-4 since the improvements are not permanent structural changes and the benefit taxpayer derives is akin to the benefit provided by advertising therefore the construction support payments made by taxpayer to its retailers are not required to be capitalized by sec_1_263_a_-4 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call us at if you have any further questions
